Citation Nr: 9909451	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  92-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1956 to 
September 1960.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1989 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
20 percent evaluation for lumbosacral strain.  The Board 
remanded this claim in February 1993 and September 1996.  The 
requested development has been accomplished, to the extent 
possible, and the case has been returned to the Board for 
further appellate review. 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Lumbosacral strain is currently manifested by no more than 
moderate functional impairment.


CONCLUSION OF LAW

Lumbosacral strain is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for lumbosacral strain is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for lumbosacral strain was granted by 
means of an August 1966 rating decision and assigned a 
10 percent disability evaluation.  In a January 1973 rating 
decision, the RO granted a 20 percent evaluation for 
lumbosacral strain.

The appellant was seen at a VA facility in August 1988.  The 
VA examiner stated that the appellant undressed himself 
easily.  He stated that the appellant had no list, tilt, or 
limp and that he walked easily and quickly.  The appellant 
was able to squat completely.  There was no pain to 
percussion on the spine.  There was no paravertebral muscle 
spasm.  Lateral flexion was 35 degrees to the right and to 
the left.  Extension was 30 degrees and flexion was 
90 degrees.  Knee jerks and ankle jerks were active and equal 
on the right and left.  Straight leg raising was 90 degrees 
on the right and left.  X-rays taken at that time revealed a 
few small spurs and very slight scoliosis.  In April 1989, 
the appellant complained of back pain.  The VA examiner 
stated that the appellant had no limitation in forward 
bending.  Straight leg raising was 80 degrees bilaterally.  
The diagnosis was low back derangement.  

The appellant underwent a VA examination in October 1989.  
The VA examiner stated that the appellant walked erect with 
no list, tilt, or limp.  The VA examiner stated that the 
appellant walked on the balls and heels of his feet easily.  
The appellant stated that he could not squat completely.  
There was no pain to percussion on the spine and no 
paravertebral muscle spasm.  Lateral flexion of the back was 
40 degrees both right and left.  Hyperextension was 
35 degrees.  Forward flexion was to 90 degrees.  Knee jerks 
were active and equal on the right and left, as were the 
ankle jerks.  Straight leg raising was 90 degrees on both the 
right and left sides.  The VA examiner entered a diagnosis of 
minimal osteoarthritis of the lower lumbar vertebrae.

An August 1992 VA outpatient treatment report revealed that 
the appellant complained of right side low back pain 
radiating down the right leg.  Upon physical examination, the 
VA examiner noted that there was no muscle spasm and no 
vertebral body tenderness.  The VA examiner stated that the 
lateral movements of range of motion were preserved and that 
flexion and extension were restricted.  The diagnosis was low 
back pain.  X-rays taken at that time of the lumbosacral 
spine revealed that the appellant had mild spondylosis with 
minimal relative narrowing of L4-L5 relative to L3-L4 and 
possibly minimal narrowing of L5-S1.  

The appellant had a Board hearing in October 1992.  The 
appellant's representative stated that the appellant's back 
was interfering with the appellant's employability and his 
lifestyle.  The appellant stated that he drove a truck for a 
plumbing supply, where he moved boilers and tubs and other 
heavy equipment.  He stated that he had to get in and out of 
the truck with his left leg, as opposed to his right leg 
because the pain was worse on the right.  The appellant 
stated that he had taken off about 10 months in the last 10 
years because of his back problems.  He stated that he did 
not tell his employer that he had back problems because he 
would not keep him on the job.  He stated that the pain had 
gotten worse over the last year and that he had pain on a 
daily basis.  He stated that he had a back board for his bed 
and a brace for his back.  The appellant stated that he 
walked up and down the steps like a baby-one foot on one 
step and the other foot on the same step.  He stated that the 
pain in his back would radiate to his legs at times.

The appellant's spouse stated that their physical 
relationship had been affected by the back pain.  She stated 
that she would rub the appellant's back when he was in pain.  
The appellant stated that he would get muscle spasms.  He 
stated that he could bend forward but that it would hurt 
after a certain point.  The appellant stated that he 
disagreed with the findings made by the VA examiner in the 
October 1989 VA examination report.  The appellant was asked 
if he would be willing to undergo another VA examination, to 
which he responded yes.

The appellant underwent a VA examination in April 1993.  The 
VA examiner stated that the appellant undressed himself and 
dressed himself.  He noted that the appellant did not use a 
cane.  The VA examiner stated that the appellant stood erect 
with no list and no tilt and walked without a limp.  The VA 
examiner noted that the appellant reported that he could not 
walk on his heels, but that the appellant was able to walk on 
the balls of his feet easily, but slowly.  There was no 
paravertebral muscle spasm.  Leg raising from the sitting 
position was 0 to 90 degrees bilaterally.  Leg raising from a 
prone position was 0 to 45 degrees bilaterally.  The VA 
examiner stated that with the appellant in a specific 
position (the report is difficult to follow), there was no 
pain felt by the appellant before the lumbar spine was moved.  
There was minimal pain after the lumbar spine was moved, and 
the VA examiner concluded that the lesion was in the 
sacroiliac or lumbosacral articulation.  Knee and ankle jerks 
were equal and active bilaterally.  X-rays taken of the 
lumbar spine revealed narrowing of L4-L5, L5-S1 posteriorly.  
A CT of the lumbar spine revealed degenerative arthritis and 
small central posterior disc herniation at L5-L5 level.  The 
VA examiner reading the CT scan recommended an MRI for 
further evaluation.

The Board remanded this claim in September 1996 for a VA 
examination, determining that a more thorough examination 
should be conducted.  The Board noted that the VA examiner 
should review the appellant's claims file and that the 
appellant's limitation of motion should be reported as to his 
lumbar spine.  The appellant underwent a VA examination in 
November 1996.  The appellant's representative returned the 
claims file to the RO stating that the November 1996 VA 
examination was inadequate because (1) the examiner had not 
stated whether he/she had reviewed the claims file, (2) the 
examiner did not report the ranges of motion clearly, and (3) 
the examiner did not report the normal ranges of motion of 
the lumbar spine.  The RO determined that the examination was 
inadequate and another examination was conducted.

The appellant underwent a VA examination in December 1997.  
The range of motion of the lumbar spine was 80 degrees 
flexion, 15 degrees extension, 20 degrees right lateral 
flexion, 25 degrees left lateral flexion, and 30 degrees for 
both right and left rotation.  Straight leg raising was 
75 degrees bilaterally.  In a July 1998 statement, the 
appellant's representative asserted that the December 1997 
examination was inadequate as the examiner had not assessed 
whether there was functional loss due to pain nor had he/she 
reviewed the appellant's medical history.  Another 
examination was conducted in November 1998.  There, the VA 
examiner noted that he had reviewed the appellant's claims 
file and reported the appellant's medical history.  The 
appellant reported that he took muscle relaxants and oral 
analgesics for his back.  He stated that the pain was 
constant in the back area and that he was able to walk 10 to 
12 blocks but then would have to sit down and rest.  The 
appellant stated that he used a back brace for support all 
the time, except at night.  He reported that he had been 
working as a truck driver since 1970 and that his back pain 
had gotten worse over time.  

Upon physical examination, straight leg raising in the 
sitting position was 90 degrees bilaterally.  In the supine 
position, straight leg raising was 60 degrees bilaterally.  
Both sides could be passively raised to 90 degrees with pain 
1-2/10.  There was mild spasm of the lower lumbosacral 
paraspinal muscles and hamstrings on both legs.  The 
appellant was able to walk on his heels and toes and there 
was no leg discrepancy.  There was no neurological 
abnormality or evidence of impingement on examination.  The 
VA examiner noted that the appellant had undergone an MRI of 
the lumbar spine in November 1996.  The MRI revealed 
degenerative arthritis, mild disability desiccation at L4-L5 
and L5-S1 levels and no evidence of disc herniation.  X-rays 
taken at that time (November 1996) revealed mild scoliosis 
and degenerative changes.  There was no evidence of a 
fracture.  The diagnosis entered by the VA examiner was 
chronic low back pain secondary to degenerative arthritis of 
the lumbosacral spine.  The VA examiner noted that there was 
no clinical evidence and EMG evidence of radiculopathy at 
present.

In a November 1998 letter, a VA examiner stated the 
following:

The claims folder and medical records of 
[the appellant] were completely reviewed.  
The MRI done on March 28, 1997[,] 
revealed degenerative joint disease of 
the lumbosacral spine with disc 
desiccation and disc bulge at L4-L5 and 
L5-S1 area with no herniation.  It is at 
least as likely as not that [the 
appellant's] worsening of the back pain 
is related to the aging process and 
degenerative changes that accompany 
aging.  It is at least as likely as not 
that the worsening of [the appellant's] 
low back disorder is not related to his 
service-connected lumbosacral strain.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. Part 4, Diagnostic 
Code 5292 (1998).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1998).  A 20 percent rating is warranted if there is muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  
Id.

After having reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for lumbosacral strain.  
The evidence of record has demonstrated that the appellant's 
lumbar spine is not ankylosed, and thus Diagnostic Code 5289 
is not for application.  See 38 C.F.R. Part 4, Diagnostic 
Code 5289 (1998).  Additionally, although an April 1993 CT 
scan stated that there was a small central posterior disc 
herniation at L4-L5, the VA examiner recommended an MRI be 
conducted for further evaluation.  An MRI was done in 
November 1996, which revealed no evidence of disc herniation.  
Clinical findings at the December 1997 VA examination 
substantiated such finding, as there was no neurological 
abnormality or evidence of impingement on examination.  Thus, 
the Board finds that Diagnostic Code 5293 is not for 
application.  See 38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).


The evidence does not warrant an evaluation greater than 20 
percent.  The evidence has not shown that the appellant's 
limitation of motion in the lumbar spine is severe.  See 
38 C.F.R. Part 4, Diagnostic Code 5292.  Additionally, the 
evidence has not shown that the appellant's lumbosacral 
strain is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position.  See 
38 C.F.R. Part 4, Diagnostic Code 5292.  As stated above, the 
appellant's limitation of flexion has been, at worst, 
80 degrees.  The appellant does have osteoarthritis, but the 
medical evidence has not established that he has loss of 
lateral motion in addition to the osteoarthritis.  See id.  
The appellant's lumbosacral strain has not been shown to be 
any more than 20 percent disabling.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
In August 1988, the appellant walked easily and quickly.  He 
was able to squat completely.  Flexion was 90 degrees and 
extension was 30 degrees.  Straight leg raising was 
90 degrees bilaterally.  In April 1989, the VA examiner noted 
that the appellant had full flexion and that straight leg 
raising was 80 degrees bilaterally.  In December 1989, the 
appellant was not able to squat completely, but he walked on 
the balls and heels of his feet easily.  Flexion was 
90 degrees and extension was 30 degrees.  In August 1992, the 
VA examiner noted that the appellant's flexion and extension 
were restricted.  In April 1993, the VA examiner noted that 
straight leg raising was to 90 degrees bilaterally.  In 
December 1997, flexion was 80 degrees and extension was 
15 degrees.  Straight leg raising was 75 degrees bilaterally.  
In November 1998, straight leg raising was 90 degrees 
bilaterally sitting and 60 degrees bilateral in the supine 
position.  In that examination, the VA examiner did not find 
any neurological abnormality or evidence of impingement.  
Considering pain, weakness, incoordination and excess 
fatigability; however, the condition does not approximate the 
criteria for an evaluation in excess of 20 percent based on 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  The appellant 
already is above the minimum evaluation for the lumbar spine.  
See 38 C.F.R. § 4.59 (1998).  Such functional impairment is 
indicative of no more than moderate functional impairment due 
to pain or any other factor and thus no more than a 
20 percent evaluation is warranted.  The evidence of record 
establishes that the actual limitation of motion and the 
functional equivalent of limitation of motion are identical 
and are no more than moderate.

The appellant is competent to report his symptoms; however, 
to the extent that he has described severe pain and 
functional impairment, the medical findings do not support 
his contentions or his testimony for a higher evaluation.  
The appellant's statements and testimony describe a more 
severe disability than what has been described by the VA 
examiners.  However, the Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the contentions into account and the 
medical findings, an evaluation in excess of 20 percent for 
lumbosacral strain is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).  

The Board notes that the appellant's representative, in a 
March 1999 statement, complained about the November 1998 
medical opinion VA had obtained, stating that the September 
1996 remand did not ask for a medical opinion as to whether 
the appellant's worsening of his back pain was related to the 
aging process.  It was his opinion that the rating officer 
was allowing his/her personal feelings to intrude on the 
appellant's claim for an increased evaluation.  See 38 C.F.R. 
§ 4.23 (1998).  The Board must point out that VA always has 
the right to seek out a medical opinion when adjudicating a 
claim for benefits.  The Board does not find any evidence in 
the record that shows that the rating officer was prejudiced 
against the appellant.

A supplemental statement of the case was issued in December 
1998, and the appellant had every opportunity to respond to 
the supplemental statement of the case with medical evidence 
to rebut the November 1998 medical opinion.  He chose not to 
submit any additional evidence.  Regardless, the Board's 
determination that an increased evaluation was not warranted 
in this case was not solely based upon the November 1998 
opinion.  The Board based its determination on the entire 
evidence in the claims file.  Even without the November 1998 
opinion, the Board would not have found that an evaluation in 
excess of 20 percent was warranted for the appellant's 
lumbosacral strain.  As stated above, the preponderance of 
the evidence is against the appellant's claim for an 
increased evaluation for lumbosacral strain.

Additionally, the Board must point out that it remanded this 
claim for a more thorough examination in September 1996.  The 
number of times the appellant had to undergo a VA examination 
before the VA examination complied with the Board's remand is 
disappointing.  The Board apologizes to the appellant that 
the adjudicating of his claim has taken this long.


ORDER

An increased evaluation for lumbosacral strain is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


